Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “configured to” in claims 1, 4, 9, 10, 13, and 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Election/Restrictions
	Applicant recites several distinct species in his claims, with claim 1 at least being generic. However, since there was no serious search burden and because the generic claim is allowable, then no restriction was required. 
Allowable Subject Matter
Claims 1-20 are allowed.
The prior art does not anticipate nor render obvious the claimed subject matter of: 
A powertrain for a work vehicle comprising:  
4an engine;  
5a continuously variable power source (CVP);  
6an output shaft; 
and  7a transmission that operably connects the engine and the CVP to the output shaft, 8the transmission configured to provide selection between a plurality of transmission 9modes in which the transmission transmits power from at least one of the engine and the 10CVP to the output shaft, the transmission including:  
11an input assembly defining an input axis and having at least one input 12transmission component that is supported for rotation about the input axis, the 13engine connected to the input assembly and configured to input engine power 14thereto for rotating the at least one input transmission component, the CVP 15connected to the input assembly and configured to input CVP power thereto for 16rotating the at least one input transmission component;  
17a variator assembly defining a variator axis, the variator assembly including 18a variator with at least one variator component that is supported for rotation about 19the variator axis, the variator assembly in at least one of the plurality of 20transmission modes configured to receive engine power and CVP power via the 21input assembly and to output combined power;  
22a countershaft assembly defining a countershaft axis and including at least 23one countershaft component that is supported for rotation about the countershaft 24axis, the 
and  26an output assembly defining an output axis, the output assembly 27connected to the output shaft, the output assembly configured to receive 28combined power from the countershaft assembly to drive the output shaft in 29rotation about the output axis;  
30wherein the input axis, the variator axis, the countershaft axis, and the 31output axis are substantially parallel and arranged in a series that extends 32vertically, the series having a plurality of orientations in which the input assembly, 33the variator assembly, the countershaft assembly, and the output assembly are 34 alternatively arranged; 
and 27230.0466US(P27736-US-PRI)wherein the input assembly, the variator assembly, the countershaft 2assembly, and the output assembly are the same in different ones of the plurality 3of orientations and a vertical drop distance from the input axis to the output axis 4varies between the different ones of the plurality of orientations.
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious. The actual transmission elements are known from applicant’s prior patent ‘124 to Rekow et al. but the last two paragraphs of the claim are not found in that reference. The other found prior art JP ‘174 and WO ‘848 show various arrangements for their transmissions but do not show anything about a drop distance between the input and output shafts or various vertical arrangements for the shafts of the transmissions. The prior art the examiner was able to find only showed one arrangement for the shafts, and it was usually the most compact one. Thus, it becomes a question as to whether or not it would have been obvious to one of ordinary skill in this art to take the prior transmission of Rekow and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 06 April 2021, 06 January 2021, 18 September 2021, 21 July 2020, 25 June 2020, 26 February 2020, 03 February 2020, 16 December 2019, 21 November 2019, 09 October 2019, 26 September 2019 and 11 May 2018 have been considered by the examiner. 
None of the references show all of the features of the claimed invention, nor do they show that it would have been obvious to one of ordinary skill in this art at the time the invention was made to combine features therefrom to create the claimed invention. The references cited but not relied upon are considered pertinent to applicant’s disclosure and show the general state of the art of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dirk Wright/
Primary Examiner
Art Unit 3659



Wednesday, April 21, 2021